         Case 1:21-mj-01209-DLC Document 22 Filed 06/08/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA                     )
                                                  )
                         v.                       )      DOCKET NO.: 21-MJ- 01209-DLC
                                                  )
     STEVE WAITHE                                 )
                                                  )


     ASSENTED TO MOTION TO MODIFY CONDITIONS OF RELEASE TO ALLOW
            REMOTE LEGAL MEETINGS VIA VIDEO CONFERENCING

       The defendant files this assented to Motion to Modify to allow Mr. Waithe to

communicate with his counsel via Zoom video conference while Mr. Waithe is residing in

another district and while the COVID-19 pandemic persists. Mr. Waithe proposes a modification

to allow him to use Zoom under closely monitored and limited circumstances.

       Counsel proposes the following procedure to allow careful and limited access to the

video application:

       1. The Federal Defender Office will send the zoom video conferencing link to the court-
          appointed third-party custodian, Mr. Waithe’s father;

       2. The third party custodian will accept the link and engage the internet to connect with
          Zoom video conferencing;

       3. The defendant will participate in attorney-client meeting with counsel, where he will
          be supervised by counsel;

       4. The defendant will not engage or use the internet outside of the Zoom application;
          and

       5. The third party custodian will return to disengage the connection at the conclusion of
          each legal meeting.

This carefully limited modification will allow attorney and client to have meaningful

communication during a time when face-to-face meetings are not practical. Counsel discussed

this request to modify with Assistant United States Adam Deitch and United States Probation
         Case 1:21-mj-01209-DLC Document 22 Filed 06/08/21 Page 2 of 2




Officer Jessica Turkington and both assent to this request.

                                                      Respectfully submitted,

                                                      /s/ Jane Peachy
                                                      Jane Peachy, BBO #661394
                                                      Federal Public Defender Office
                                                      51 Sleeper St., 5th Floor
                                                      Boston, MA 02210
                                                      Tel: 617-223-8061

June 8, 2021

                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on June 8, 2021.

                                                      /s/ Jane Peachy
                                                      Jane Peachy
